Order entered November 20, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00856-CV

                   IN THE INTEREST OF C.S.B AND R.D.B, CHILDREN

                       On Appeal from the 255th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-11-15158

                                             ORDER
        In an order dated October 8, 2014, we ordered Shantel Beheler, Official Court Reporter

for the 255th Judicial District Court of Dallas County, Texas, to file by October 24, 2014, either

the reporter’s record or written verification that appellant has not paid for the record. As of

today’s date, Shantel Beheler has not responded.

        Accordingly, we again ORDER Shantel Beheler to file, by DECEMBER 5, 2014, either

the reporter’s record or written verification that appellant has not paid for the record.

        If the Court does not receive either the reporter’s record or the required written

verification of no payment, we will utilize the remedies available to obtain the reporter’s record,

which may include ordering Shantel Beheler not sit as a court reporter until she complies with

this order.

        We caution appellant that if the Court receives written verification of no payment, we

will order the appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).
       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to The Honorable Lori Hockett, Presiding Judge of the 255th Judicial District

Court, Shantel Beheler, and counsel for all parties.

                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE